                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BONNIE L. HILTY,                                    )
                                                     )       Civil Action No. 17-1585
                       Plaintiff,                    )
                                                     )
           vs.                                       )
                                                     )
 NANCY A. BERRYHILL, Acting                          )
 Commissioner of Social Security, 1                  )
                                                     )
                                                     )
                                                     )
                       Defendant.

 AMBROSE, Senior District Judge

                                             OPINION
                                               and
                                          ORDER OF COURT

                                               SYNOPSIS

        Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 10 and

15]. Both parties have filed Briefs in Support of their Motions. [ECF Nos. 11 and 18]. After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Defendant’s Motion for Summary Judgment [ECF No. 15] and denying Plaintiff’s

Motion for Summary Judgment. [ECF No. 10].

                                           I. BACKGROUND

        Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (the “Act”) and for Supplemental Security Income (“SSI”)




1 Nancy A. Berryhill became the Acting Commissioner of Social Security on January 23, 2017, and is

automatically substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).


                                                         1
under Title XVI of the Act. Plaintiff applied for DIB and SSI on or about November 8, 2013. [ECF

No. 8-9 (Exs. 1D, 2D)].     In her applications, she alleged that since October 22, 2013, she had

been disabled due to bipolar disorder II, anxiety, breast cancer, bladder cancer, joint pain, and

depression. [ECF No. 8-10 (Ex. 3E)]. Administrative Law Judge (“ALJ”) John A. Fraser held a

hearing on March 23, 2016, at which Plaintiff was represented by counsel. [ECF No. 8-3, at 45-

80]. Plaintiff appeared at the hearing and testified on her own behalf. Id. A vocational expert

also was present at the hearing and testified. Id. at 72-79. In a decision dated July 1, 2016, the

ALJ found that jobs existed in significant numbers in the national economy that Plaintiff could

perform and, therefore, that Plaintiff was not disabled under the Act. [ECF No. 8-2, at 20-38].

Plaintiff requested review of the ALJ’s determination by the Appeals Council, and, on October 19,

2017, the Appeals Council denied Plaintiff’s request for review. [ECF No.8-2, at 1-3]. Having

exhausted all of her administrative remedies, Plaintiff filed this action.

       The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 10 and 15].

The issues are now ripe for my review.

                                    II.     LEGAL ANALYSIS

                                  A.      STANDARD OF REVIEW

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Determining

whether substantial evidence exists is “not merely a quantitative exercise.” Gilliland v. Heckler,

786 F.2d 178, 183 (3d Cir. 1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)).

“A single piece of evidence will not satisfy the substantiality test if the secretary ignores, or fails



                                                    2
to resolve, a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that offered by

treating physicians).”   Id.   The Commissioner’s findings of fact, if supported by substantial

evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d

Cir. 1979). A district court cannot conduct a de novo review of the Commissioner’s decision or re-

weigh the evidence of record. Palmer v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa. 1998). Where

the ALJ's findings of fact are supported by substantial evidence, a court is bound by those

findings, even if the court would have decided the factual inquiry differently. Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999). To determine whether a finding is supported by substantial

evidence, the district court must review the record as a whole. See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that she cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. §§ 404.1520, 416.920. The ALJ

must determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if

not, whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent her from performing her past relevant work; and (5) if the claimant is incapable of

performing her past relevant work, whether she can perform any other work which exists in the



                                                 3
national economy, in light of her age, education, work experience and residual functional capacity.

20 C.F.R. §§ 404.1520, 416.920. The claimant carries the initial burden of demonstrating by

medical evidence that she is unable to return to her previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B. WHETHER THE ALJ ERRED IN ASSESSING PLAINTIFF’S RFC

       Plaintiff argues that the ALJ erred in assessing Plaintiff’s residual functional capacity

(“RFC”). Specifically, Plaintiff contends that the ALJ’s RFC analysis does not properly take into

account the opinion of consultative examiner, Chantal Deines, Psy. D., that Plaintiff has marked

limitations on her ability to perform a number of work-related tasks. [ECF No. 11, at 8]. Plaintiff

further argues that the ALJ failed to undertake a longitudinal assessment of her mental health

treatment records and that those records support the opinions and findings of Dr. Deines. See

id. After careful consideration, I disagree.

       The amount of weight accorded to medical opinions is well-established. Generally, the

opinions of a claimant’s treating physicians are entitled to substantial and, at times, even

controlling weight.      20 C.F.R. §§ 404.1527, 416.927. 2     To be entitled to controlling weight,

however, the treating physician’s opinion must be well supported by medical techniques and



2Although the regulations governing the evaluation of medical evidence were recently amended (and
S.S.R. 06-03p concomitantly rescinded), the new version effective March 27, 2017, does not apply to the
present claim. See 20 C.F.R. §§ 404.1527, 416.927 (2017); 20 C.F.R. §§ 404.1520c, 416.920c (2017).

                                                  4
consistent with the other substantial evidence of record. See Fargnoli v. Massanari, 247 F.3d

34, 43 (3d Cir. 2001). To determine the weight of a treating physician’s opinion, the ALJ may

consider a number of factors, including consistency, length of treatment, corroborating evidence,

and supportability. 20 C.F.R. §§ 404.1527, 416.927. As the Court of Appeals for the Third

Circuit has explained:

        “A cardinal principle guiding disability determinations is that the ALJ accord
        treating physicians’ reports great weight, especially ‘when their opinions reflect
        expert judgment based on continuing observation of the patient’s condition over
        a prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
        (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where
        . . . the opinion of a treating physician conflicts with that of a non-treating, non-
        examining physician, the ALJ may choose whom to credit” and may reject the
        treating physician’s assessment if such rejection is based on contradictory
        medical evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion
        of a treating physician is to be given controlling weight only when it is well-
        supported by medical evidence and is consistent with other evidence in the
        record.

Becker v. Comm’r of Soc. Sec. Admin., 403 F. App’x 679, 686 (3d Cir. 2010). Although the ALJ

may choose whom to credit when faced with a conflict, he “cannot reject evidence for no reason

or for the wrong reason.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505 (3d Cir. 2009).

       Dr. Deines examined Plaintiff on or about March 14, 2014. [ECF No. 8-22 (Ex. 13F)]. Dr.

Deines completed a Medical Source Statement of Ability to Do Work-Related Activities (Mental)

on that same date, in which she opined that Plaintiff had moderate restrictions on her ability to

understand and remember simple instructions, make judgments on simple work-related

decisions, and interact appropriately with supervisors.      Id.   Dr. Deines further opined that

Plaintiff had marked restrictions on her ability to carry out simple instructions; understand,

remember, and carry out complex instructions; make judgments on complex work-related

decisions; interact appropriately with the public and co-workers; and respond appropriately to




                                                 5
usual work situations and to changes in a routine work setting. Id. 3 The ALJ afforded great

weight to Dr. Deines’s moderate limitations, but gave little weight to the marked limitations

because he found that the marked limitations were inconsistent with the objective medical

evidence. [ECF No. 8-2, at 32-33]. The ALJ cited numerous examples of this contradictory

evidence in support of his conclusion, including: Dr. Deines’s own report stating that Plaintiff was

alert and oriented with a clear sensorium, that she was able to complete all tasks of attention and

concentration, that she had coherent thought processes with no evidence of hallucinations,

delusions, or paranoia, and that her insight and judgment appeared good; a mental status

evaluation in January 2014 by examining psychiatrist Dr. Kannan revealing Plaintiff to be alert

and oriented with coherent and logical thoughts and no evidence of psychosis; and September

2015 and April 2016 records by treating psychiatrist Dr. Gatumu that Plaintiff was cooperative and

alert and had normal attention span and ability to concentrate, and that she was able to recall

recent and remote events.           Id. (citing Exs. 13F, 22F, 26F, 32F).            The ALJ also noted that

Plaintiff’s work activity since November 2014 was inconsistent with the marked limitations set forth

by Dr. Deines. 4 Id. The ALJ’s assessment of the cited evidence is accurate, and his stated

reasons for discounting Dr. Deines’s opinion are appropriate. 5 See 20 C.F.R. §§ 404.1527;


3 The Medical Source Statement form defines “moderate” as “more than a slight limitation in this area but
the individual is still able to function satisfactorily,” and defines “marked” as “serious limitation in this area”
with “a substantial loss in the ability to effectively function.” [ECF No. 8-22 (Ex. 13F)].
4Plaintiff reported that she worked as a pricer for the Salvation Army from November 2014 through
September 2015 and that, as of the time of the hearing, had been working on a part-time basis as a home
health aide since September 2015 notwithstanding her condition. [ECF No. 8-2, at 23, 31 (citing Ex. 14E
and Testimony)]. Plaintiff’s average monthly earnings, however, did not exceed the threshold amount for
determining substantial gainful activity, and, therefore, the work activity did not rise to the level of substantial
gainful activity. Id. at 23 (citing Exs. 7D-10D).

5 Elsewhere in his opinion, the ALJ further noted that Dr. Deines’s March 2014 report described Plaintiff as

appropriately attired and reasonably well-groomed; and that Plaintiff reported she was able to drive, cook,
do laundry, and perform other light chores. See ECF No. 8-2 at 31 (citing Ex. 13F).


                                                         6
416.927. Accordingly, I find no error in this regard.

       Plaintiff’s additional arguments as to this issue are unpersuasive. As an initial matter, to

the extent Plaintiff points to her mental health records and hospitalization history as support for

Dr. Deines’s opinion, she misses the mark. The applicable standard is not whether there is

evidence to establish Plaintiff’s position but, rather, is whether there is substantial evidence to

support the ALJ’s findings. See Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989). As courts have

explained:

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding. . . . Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s finding because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of Health &
       Human Servs., 48 F.3d 114, 117 (3d Cir. 1995) (citing Richardson v. Perales, 402
       U.S. 389, 401 (1971)). If substantial evidence supports the ALJ’s finding, it does
       not matter if substantial evidence also supports Plaintiff’s claims. Reefer v.
       Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Hundley v. Colvin, Civil Action No. 16-153, 2016 WL 6647913, at *2 (W.D. Pa. Nov. 10, 2016).

As shown above, the medical evidence does not, as Plaintiff asserts, unequivocally support Dr.

Deines’s opinion; rather, substantial evidence, including evidence from Plaintiff’s treating

physicians, supports the ALJ’s evaluation of Dr. Deines’s report. Plaintiff’s further argument that

the ALJ failed to undertake a longitudinal assessment of the records of her treating mental health

providers is likewise without merit. Contrary to Plaintiff’s assertions, the ALJ thoroughly reviewed

Plaintiff’s mental health treatment history over the course of his 18-page opinion, including, inter

alia, citation to and/or discussion of: the treatment records of treating psychiatrist Dr. Gatumu, as

well as other records from Neuropsychiatric Associates; Dr. Kannan’s mental status evaluation

and other records from Community Guidance Center; Plaintiff’s medication history related to her

mental health impairments; Plaintiff’s GAF scores; and Plaintiff’s hospitalization history and

associated records. See ECF No. 8-2, at 20-38 (citing, inter alia, Exs. 11E, 6F, 9F, 18F, 19F,


                                                  7
20F, 22F, 26F, 28F, 29F, 31F, 32F).           Again, Plaintiff’s mere disagreement with the ALJ’s

assessment is of no moment, where, as here, substantial evidence supports the ALJ’s

conclusions.

        Ultimately, the responsibility for determining a claimant’s RFC rests with the ALJ. 20

C.F.R. §§ 404.1527(d); 404.1546; 416:927(d); 416.946. Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Here, the ALJ did not discount Plaintiff’s symptoms entirely and

included restrictions in his RFC finding related to Plaintiff’s credibly-established mental health

impairments, including, inter alia, a limitation to understanding, remembering, and carrying out

simple instructions; tolerating one or two changes per week in an otherwise stable work routine;

occasional interaction with supervisors and coworkers; and no public contact on behalf of the

employer. 6 [ECF No. 8-2, at 27-28]. As set forth above, the ALJ supported this RFC finding

with substantial evidence, including, inter alia, Plaintiff’s treatment records; medical opinion

evidence; 7 medication history; work history; hearing testimony; and activities of daily living. See

id. at 21-26 (citing, inter alia, Exs. 3A, 4A, 2F, 4F, 5F, 8F, 9F, 10F, 11F, 12F, 13F, 16F, 17F, 20F-

26F, 28F, 30F and Hearing Testimony).

        Because the ALJ properly evaluated the medical opinion evidence and generously

accounted for Plaintiff’s limitations established by substantial evidence of record, I find that he did




6 The ALJ also included hazard and vehicle operation limitations to accommodate Plaintiff’s alleged balance
and concentration problems. [ECF No. 8-2, at 27-28, 36]. Additionally, although the ALJ gave little weight
to the marked restrictions in Dr. Deines’s opinion, the RFC nevertheless accommodates many of them.
For example, the RFC does not require Plaintiff to deal with complex work-related decisions or instructions
or to interact with the public.
7 In addition to evaluating Dr. Deines’s report and opinion and the treating mental health records, the ALJ

considered and gave great weight to the March 21, 2014 opinion of state agency psychological consultant,
Kerry Brace, Psy. D., that Plaintiff was able to meet the basic mental demands of competitive work on a
sustained basis despite the limitations resulting from her mental health impairments. See ECF No. 8-2, at
35 (citing Exs. 2A, 4A).

                                                    8
not err in formulating Plaintiff’s RFC. Accordingly, there is no basis for remand on this issue.

       C. WHETHER THE ALJ ERRED IN FINDING THAT PLAINTIFF’S IMPAIRMENTS DID
          NOT MEET OR EQUAL A LISTED IMPAIRMENT

       Plaintiff takes issue with the ALJ’s findings at step three of the analysis that she does not

have an impairment or combination of impairments that meets or medically equals the severity of

a listed impairment, submitting that her mental health impairments meet the criteria of Listing

12.04 (Affective Disorders) and 12.06 (Anxiety-Related Disorders). [ECF No. 11, at 9]. After

careful consideration, I disagree.

       In step three of the analysis set forth above, the ALJ must determine if the claimant’s

impairment meets or is equal to one of the impairments listed in 20 C.F.R., Pt. 404, Subpt. P, App.

1. Jesurum v. Sec’y of Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995). An applicant

is per se disabled if the impairment is equivalent to a listed impairment and, thus, no further

analysis is necessary. Burnett v. Comm’r, 220 F.3d 112, 119 (3d Cir. 2000).

       Affective Disorders under the applicable version of Listing 12.04 are characterized by a

disturbance of mood, accompanied by a full or partial manic or depressive syndrome. The

required level of severity for these disorders is met when the requirements in both A and B of the

Listing are satisfied, or when the requirements in part C of the Listing are satisfied. Thus, to fall

within the listed impairment of section 12.04 (Affective Disorders), a plaintiff must show:

       A. Medically documented persistence, either continuous or intermittent, of one of the
       following:
       1. Depressive syndrome characterized by at least four of the following:
           a. Anhedonia or pervasive loss of interest in almost all activities; or
           b. Appetite disturbance with change in weight; or
           c. Sleep disturbance; or
           d. Psychomotor agitation or retardation; or
           e. Decreased energy; or


                                                 9
     f. Feelings of guilt or worthlessness; or
     g. Difficulty concentrating or thinking; or
     h. Thoughts of suicide; or
     i. Hallucinations, delusions, or paranoid thinking; or
2. Manic syndrome characterized by at least three of the following:
     a. Hyperactivity; or
     b. Pressure of speech; or
     c. Flight of ideas; or
     d. Inflated self-esteem; or
     e. Decreased need for sleep; or
     f. Easy distractibility; or
     g. Involvement in activities that have a high probability of painful
     consequences which are not recognized; or
     h. Hallucinations, delusions or paranoid thinking; or
3. Bipolar syndrome with a history of episodic periods manifested by the full
symptomatic picture of both manic and depressive syndromes (and currently
characterized by either or both syndromes);
AND
B. Resulting in at least two of the following:
1. Marked restriction of activities of daily living; or
2. Marked difficulties in maintaining social functioning; or
3. Marked difficulties in maintaining concentration, persistence, or pace; or
4. Repeated episodes of decompensation, each of extended duration;
OR
C. Medically documented history of a chronic affective disorder of at least 2 years'
duration that has caused more than a minimal limitation of ability to do basic work
activities, with symptoms or signs currently attenuated by medication or
psychosocial support, and one of the following:
1. Repeated episodes of decompensation, each of extended duration; or
2. A residual disease process that has resulted in such marginal adjustment that
even a minimal increase in mental demands or change in the environment would
be predicted to cause the individual to decompensate; or
3. Current history of 1 or more years' inability to function outside a highly
supportive living arrangement, with an indication of continued need for such an
arrangement.

                                            10
20 C.F.R. pt. 404, subpt. P, app. 1 § 12.04 (2016).

       As to Anxiety-Related Disorders under the applicable version of Listing 12.06, anxiety is

either the predominant disturbance or it is experienced if the individual attempts to master

symptoms; for example, confronting the dreaded object or situation in a phobic disorder or

resisting the obsessions or compulsions in obsessive compulsive disorders. The required level of

severity for these disorders is met when the requirements in both A and B are satisfied, or when

the requirements in both A and C are satisfied. Thus, to fall within the listed impairment of section

12.06, a claimant must show:

       A. Medically documented findings of at least one of the following:

       1. Generalized persistent anxiety accompanied by three out of four of the following
       signs or symptoms:
       a. Motor tension; or
       b. Autonomic hyperactivity; or
       c. Apprehensive expectation; or
       d. Vigilance and scanning; or
       2. A persistent irrational fear of a specific object, activity, or situation which results in
       a compelling desire to avoid the dreaded object, activity, or situation; or
       3. Recurrent severe panic attacks manifested by a sudden unpredictable onset of
       intense apprehension, fear, terror and sense of impending doom occurring on the
       average of at least once a week; or
       4. Recurrent obsessions or compulsions which are a source of marked distress; or
       5. Recurrent and intrusive recollections of a traumatic experience, which are a source
       of marked distress;
       AND
       B. Resulting in at least two of the following:
       1. Marked restriction of activities of daily living; or
       2. Marked difficulties in maintaining social functioning; or
       3. Marked difficulties in maintaining concentration, persistence, or pace; or
       4. Repeated episodes of decompensation, each of extended duration.
       OR

                                                   11
        C. Resulting in complete inability to function independently outside the area of one's
        home.
20 C.F.R. pt. 404, subpt. P, app. 1, § 12.06 (2016).

        Even assuming (as did the ALJ) that Plaintiff’s mental impairments satisfy the “A” criteria

of the listings, the ALJ concluded that those impairments do not satisfy the “B” criteria (which are

identical in both listings). [ECF No. 8-2, at 25-27]. Specifically, the ALJ found that Plaintiff did

not have marked limitations in any of the requisite areas. Rather, the evidence demonstrated

only mild restriction in the activities of daily living and moderate difficulties with regard to social

functioning and concentration, persistence or pace. Id. The ALJ also found no evidence that

Plaintiff had ever had an episode of decompensation of extended duration. Id. In conclusory

fashion, Plaintiff argues that “all” of the medical evidence of record, including treating source

records and Dr. Deines’s opinion, supports a finding that she meets both Listings 12.04 and 12.06

and that “there is absolutely no medical evidence” to support the ALJ’s findings that Plaintiff

experiences only “mild” limitations in her activities of daily living and “moderate” limitations as to

social functioning and concentration, persistence, and pace. I disagree.

        Contrary to Plaintiff’s assertions, substantial record evidence supports the ALJ’s careful

analysis and findings in this regard. For example, with respect to activities of daily living, Plaintiff

reported that she lives alone, is able to care for the majority of her personal needs independently,

drive, prepare meals, do laundry, wash dishes, pay bills, and grocery shop. [ECF No. 8-2, at 25-

26 (citing Ex. 6E and Hearing Testimony)].      The ALJ also cited Dr. Deines’s report which stated

that Plaintiff was appropriately attired and reasonably well-groomed and that she self-reportedly

was able to drive, cook, do laundry, and perform other light chores. Id. (citing Ex. 13F). He

further pointed to treatment records also describing Plaintiff as well-nourished and well-groomed.

Id. (citing Exs. 31F, 32F). With respect to social functioning, the ALJ cited Plaintiff’s testimony,


                                                  12
Dr. Deines’s report, and treatment records showing, inter alia, that Plaintiff indicated that she has

no difficulty getting along with others and that she has never been fired or laid off from a job due

to problems getting along with others; that she has no history of legal problems and is able to

drive and socialize with her sisters; that she was able to articulate well and was cooperative with

good eye contact and spontaneous speech during treatment appointments; and that she

demonstrated appropriate social behavior at the hearing. Id. (citing Exs. 6E, 13F, 26F, 31F, and

Testimony). The ALJ also cited Plaintiff’s work history, noting that she worked at the Salvation

Army from November 2014-September 2015 and had been working as a part-time home health

aide since September 2015 notwithstanding her condition. Id. at 26. Regarding concentration,

persistence, and pace, the ALJ again cited Plaintiff’s work history, Dr. Deines’s report, Dr.

Gatumu’s treatment records, other treatment records, and Plaintiff’s ability to concentrate at the

hearing as support for his finding of moderate limitations. Id. (citing Exs. 14E, 13F, 31F, 32F and

Testimony). He also cited Plaintiff’s self-reported ability to drive, pay bills, count change, handle

a savings account, and use a checkbook/money order. Id. (citing Ex. 6E and Testimony). In

short, it is evident from the ALJ’s opinion that he reviewed the medical records and other record

evidence and appropriately supported his conclusion that Plaintiff did not meet or medically equal

the requirements of Part B of the Listings at issue.

       Plaintiff further contends that it was error for the ALJ to conclude that her hospitalizations

did not qualify as episodes of decompensation, each of an extended duration. [ECF No. 11, at

9]. This argument is likewise without merit. The ALJ did not ignore the evidence that Plaintiff

had been hospitalized on multiple occasions due to her condition, the most recent occurring in

March 2016. He correctly noted, however, that each of these hospitalizations lasted for a period

of less than two weeks and that Plaintiff was stable at the time of her most recent discharge.



                                                 13
[ECF No. 8-2, at 26 (citing Exs. 6F, 18F, 19F, 20F, 28F, 29F)]. As Defendant correctly explains,

the applicable regulations define “repeated episodes of decompensation, each of extended

duration” as “three episodes within 1 year, or an average of once every 4 months, each lasting

for at least 2 weeks.” [ECF No. 18, at 21 (citing 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(C)(4)

(2016) (emphasis added))]. Plaintiff does not dispute that her hospitalizations do not meet this

definition and does not cite any authority supporting her vague and conclusory assertion that

those periods nevertheless qualify as “repeated episodes of decompensation, each of extended

duration” in this case. Moreover, and in any event, even if Plaintiff’s hospitalizations could be

construed as satisfying the listings at issue, her argument still fails because, as discussed above,

the ALJ did not find that she had a “marked” limitation in one of the other three “paragraph B”

criteria.

        For all of these reasons, I find the ALJ’s conclusion that Plaintiff’s impairments do not meet

the criteria set forth in Listings 12.04 and 12.06 to be supported by substantial evidence in the

record. Accordingly, remand is not warranted on this issue.

                                       III.   CONCLUSION

        For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is granted

and Plaintiff’s Motion for Summary Judgment is denied. An appropriate Order follows.




                                                 14
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BONNIE L. HILTY,                                    )
                                                     )   Civil Action No. 17-1585
                       Plaintiff,                    )
                                                     )
           vs.                                       )
                                                     )
 NANCY A. BERRYHILL, Acting                          )
 Commissioner of Social Security, 1                  )
                                                     )
                                                     )
                                                     )
                       Defendant.

 AMBROSE, Senior District Judge




                                          ORDER OF COURT

        AND NOW, this 27th day of February, 2019, after careful consideration of the submissions

of the parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered

the decision of the ALJ is affirmed and Plaintiff’s Motion for Summary Judgment [ECF No. 10] is

DENIED and Defendant’s Motion for Summary Judgment [ECF No. 15] is GRANTED.



                                                          BY THE COURT:


                                                          /s/ Donetta W. Ambrose
                                                          Donetta W. Ambrose
                                                          U.S. Senior District Judge




1 Nancy A. Berryhill became the Acting Commissioner of Social Security on January 23, 2017, and is

automatically substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).
